ORDER

PER CURIAM:
AND NOW, this 27th day of May, 1994, Robert F. Eimers having been disbarred from the practice of law in the State of Florida by Order of the Supreme Court of Florida dated January 5,1987; the said Robert F. Eimers having been directed on June 3, 1993, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Robert F. Eimers is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
FRANK J. MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.